Citation Nr: 1436656	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing before a Veterans Law Judge, but withdrew the request in November 2011.


FINDINGS OF FACT

1.  An October 2004 rating decision denied the Veteran's claim of entitlement to service connection for left knee disability based on findings that there was no current disability or nexus to service; the Veteran did not appeal that decision or submit new and material evidence within one year.

2.  Evidence received since the October 2004 rating decision shows that the Veteran has left knee degenerative joint disease (DJD); relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee DJD did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.

4.  At no time during the appeal period has the Veteran's PTSD manifested as total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

5.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a rating in excess of 70 percent for PTSD are not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

[With respect to the request to reopen a claim for left knee disability, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.] 

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  With respect to the reopened claim for service connection for left knee disability, a May 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The RO provided the Veteran pre-adjudication notice of the substantive requirements for a TDIU claim in a January 2011 letter.  January 2011 and May 2011 letters advised the Veteran of the type of evidence needed to substantiate an increased rating claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA psychiatric examination in February 2011 and obtained an addendum opinion in June 2011.  The Board notes that the VA examination report and addendum opinion contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board acknowledges the Veteran's request, through his representative, that he be scheduled for a new examination to assess the current severity of his PTSD due to the length of time since the February 2011 VA examination.  However, the passage of time, alone, does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  Notably, although he reiterates his assertion that his PTSD symptoms have worsened since the initial grant of service connection in September 2006 (which is the essential nature of an increased rating claim), he has not asserted - and the record does not otherwise indicate - that his symptoms have worsened since the February 2011 examination.  [In fact, as discussed in more detail below, the record contains additional medical records dated through April 2012 indicating that his symptoms are improving.]  Consequently, the Board finds that remand for a new psychiatric examination is not required.  

With respect to the reopened claim for left knee disability, the Board notes that the record does not contain any evidence indicating a link between such disability and the Veteran's period of creditable service; thus, an examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 


Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence

An October 2004 prior final rating decision denied the Veteran service connection for a left knee disability based on a finding that he had not been diagnosed with such disability and that no nexus to service was shown.  He did not file a notice of disagreement or submit new and material evidence within one year of the rating decision, which became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

[In May 2006, the Veteran filed a request to, inter alia, reopen his claim for a left knee disability.  Service connection was denied in a July 2006 rating decision.  However, he submitted new and material evidence related to that claim within one year, including VA treatment records dated in June 2006 which showed x-ray evidence of a specific diagnosis: left knee DJD.  The claim was not subsequently readjudicated until the July 2011 rating decision on appeal.  Consequently, the June 2006 rating decision did not become final.]

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2004 rating decision includes a June 2006 VA treatment record noting that the Veteran is diagnosed with left knee DJD.  This evidence is new as it was not previously considered and, when credibility is presumed, is also material as it relates to a previously unestablished fact in the claim - whether the Veteran has a current left knee disability.  See 38 C.F.R. § 3.12(c)(6).  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection for left knee DJD.


Left Knee DJD

The Board acknowledges that the rating decision on appeal (July 2011) declined to reopen the Veteran's left knee claim based on no showing of current disability.  However, the Board notes that medical records considered at the time of the July 2006 rating decision included references to "knee arthritis" (see, e.g., April 11, 2006, VA treatment record) and that the RO expressly considered at that time whether there was an event in service or a nexus to service.  Therefore, the Board finds that the RO has already addressed the merits of the service connection claim and that the Veteran is not prejudiced by the Board also addressing the merits of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

It is not in dispute that the Veteran has a current left knee disability (DJD).  However, his STRs are silent as to any left knee complaints during or at separation from service, and he has not alleged that he suffered any related injury or disease in service.  Rather, he asserts, in an August 2011 statement, that the conditions of his active service were physically strenuous and that such activity contributed to the development of DJD later in life.  There is no medical evidence in the record to support such assertion, nor has the Veteran indicated that he has the specialized experience training and expertise to competently draw such conclusions.  See 38 C.F.R. § 3.159.  

In sum, entitlement to service connection for a disability requires that such disability be related to an injury or disease incurred during active service.  No such injury or disease has been shown, and no nexus to service established.  Consequently, service connection for left knee disability must be denied.


PTSD

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. 

A July 2010 VA psychiatric treatment note indicates that the Veteran was working part-time, even though retired, to keep busy.  He reported some improvement in his condition, with continued anger.  On examination, he was pleasant, and cooperative; alert and oriented; appropriately dressed; displayed good eye contact and normal speech; was oriented to person, place, time, and situation; and had no signs or symptoms of psychosis.  Insight, judgment, memory, and concentration were unimpaired, and his thoughts were logical and rational, without suicidal or homicidal ideation.  His mood was euthymic, and his affect was congruent.  His intellect was average, fund of knowledge normal, and guilt not excessive or inappropriate.  Psychomotor activity was normal and appropriate, and a GAF of 55 was assigned.  

A December 2010 VA psychiatric treatment note indicates that the Veteran had returned to a higher dose of medication due to disturbing dreams.  The psychiatric assessment was identical to that from July 2010.  

On February 2011 VA psychiatric examination, the Veteran's claims file and medical records were reviews, psychometric tests were given, and a two-hour in-person examination was conducted.  The Veteran endorsed daily symptoms of depression, increasing over the past year, including anhedonia, insomnia, psychomotor agitation, diminished ability to think or concentrate, and recurrent thoughts of death without intent or plan.  He reported that those symptoms had increased due to his inability to work due to concerns of "defensive" violence, anger, and irritability.  He described his family relationship as "fine" and "okay," noting that he had been married since 1970, has an "okay" relationship with his adult children (two of whom visit him weekly, as he "does not like to leave his home") and grandchildren (with whom he shares some activities.)  He reported that he has some friends, although they are not close, and that he engages in social activities about once a month; generally his friends come to his house.  He no longer participates in hunting, fishing, and golf, due to difficulties being around others and increased anhedonia.  He endorsed frequent angry outbursts when driving and when working as a head usher for a professional baseball team.  His duties with the team included breaking up fights and managing unruly fans, for which his aggressiveness was an asset.  He reported okay performance reviews, but noted that "he had 'gotten talked to several times.'"  He endorsed "angry outbursts" and "physical violence" when driving, but was unable to provide examples.  The examiner summarized the Veteran's complaints as moderate to severe psychosocial functional impairment.

On mental status examination, he was clean and neatly groomed with a cooperative and attentive attitude.  His mood was agitated and dysphoric, with constricted affect, rapid/loud speech, and disturbed psychomotor activity (pacing, repetitive acts, hyperactive, restless).  He was easily distracted and had a short attention span.  He was unable to do serial 7s, but was able to spell a word forward and backward.  He was oriented to person, time, and place, with no delusions and thought content unremarkable, aside from preoccupation with one or two topics.  His judgment was assessed as a belief "that the world is unsafe and that he must protect himself and his family."  He partly understood that he has a problem, and his intelligence was average.  

Sleep impairment was noted, with an average of four uninterrupted hours of sleep nightly, wakening due to nightmares; the sleep impairment was endorsed as stable since the Veteran's Vietnam service.  He denied hallucinations, panic attacks, homicidal thoughts, and obsessive/ritualistic behaviors.  He described inappropriate behavior ("goes off on people") and episodes of violence, but was unable to cite examples.  He did not interpret proverbs correctly.  He endorsed suicidal thoughts without intention or plan.  Impulse control was fair.  He stated that he skips meals and "may go four to five days without showering or shaving" or changing clothes due to anhedonia.  He reported that the only shopping he does is at the hardware store.  He reported teeth grinding to the point of breaking; grinding and resultant pain was observed during the examination.  Impairment with activities of daily living ranged from none (driving, household chores, toileting, dressing/undressing) to severe (other recreational activities).  His remote memory was assessed as normal, with mild impairment to recent and immediate memory.  The Veteran endorsed symptoms such as forgetting why he went into a room and difficulty starting projects.  

PTSD symptoms, including persistent re-experiencing the traumatic event, avoidance of associated stimuli/numbing of general responsiveness, and increased arousal were assessed as chronic, daily, and of moderate intensity.  Recent changes the Veteran endorsed included nervousness; psychomotor agitation; difficulty with memory, concentration, attention, and decision-making; slowed thinking; social withdrawal; inability to work due to irritability; increased depression and increased agitation.  Psychometric testing was consistent with moderately severe PTSD with severe depression and anxiety symptoms.  He was assigned a GAF score of 40.

The Veteran reported that he had retired 14 years prior, due to eligibility by age or duration of work and endorsed a belief that his irritability and anger issues were potentially a danger to himself or others such that future employment was not possible.  The examiner opined that the Veteran's function impairment resulted in occupational and social deficiencies, but that such impairment was not total and would improve with treatment.  The examiner stated that he would be unable to resolve the issue of employability without resort to mere speculation.  

On March 2011 general VA examination, a history of depression, anxiety, sleep disturbances, and difficulties with interpersonal difficulties was noted; panic attacks, memory problems, loss of control/violence potential, homicidal symptoms, confusion, and suicidal symptoms were denied.

An April 2011 VA psychiatry note includes the Veteran's report that medication changes were "very effective," with the result that "[h]is agitation and bruxism are much reduced."  The Veteran expressed satisfaction with the outcome and denied side effects.  His assessment was nearly identical to that in December 2010, with increased psychomotor activity, including foot twitching and a clenched jaw/teeth grinding, and an assigned GAF of 59.  

In a June 2011 addendum to the February 2011 VA examination for PTSD the examiner noted the Veteran's assertion that he quit his job as a part-time usher for a professional baseball team due to outbursts of anger "detrimental to the safety of himself and of others."  She also noted his perception that the team "perceived [his] aggressiveness as an asset" to his job performance.  Based on these comments, the examiner opined that the nature of the part-time usher job encouraged the escalation of his anger and irritability, but that his prior employment record demonstrated the ability to maintain employment "for continuous and lengthy periods of time" "under less inflammatory employment conditions."  She also observed the Veteran's assertion that his symptoms increased with a lack of work structure.  The examiner further noted that clinical evidence from the Veteran's treating physician indicated that the Veteran's medication regime had been "very effective" and had "much reduced" his symptoms of agitation and bruxism without side effects.

A July 2011 VA psychiatry note includes the Veteran's report that his medication was working well, but that he had jitteriness and tension, as well as sleep disturbance.  His assessment was as in April 2011, with a GAF increase to 60.  The plan was to attempt a reduction in medication.

An August 2011 VA dermatology note includes the Veteran's report of many years of night sweats that he attributed to his PTSD.  An August 2011 VA psychiatry note indicates increased agitation when attempting to discontinue medication and the resumption of the prior dosage.  His examination assessment, including GAF score, was identical to that from the previous month.

In October 2011, VA received a letter from the Veteran's spouse, in which she asserted that the Veteran's condition was worse than reflected in his treating psychiatrist's records.  She reported that a reduction in medication was not effective, and that the dosage had to be increased.  She reported her perception that the Veteran's condition had worsened, noting behavior such as constant aggression, a confrontational manner, increased agitation, periodic isolation, avoidance of crowds, vigilance (sitting facing the door), reduced intimacy, and relationship strain.  She described "unrelenting anger and anxiety," irritability with periods of violence, short- and long-term memory impairment, and a fear that the Veteran would hurt himself or others.  She stated that he has nightly nightmares and disturbed sleep of two to four hours per night.  She noted that he is "constantly on edge" and does not trust non-family members.  She expressed her doubts that the Veteran had accurately described his symptoms to the treating psychiatrist and speculated that he hid the true extent of his disability to avoid hospitalization.  She stated that he "keeps himself busy with projects" to avoid thinking about his stressors.  She opined that the Veteran is unable to obtain substantial employment because he was unable to maintain his previous employment due to the safety hazard of inability to focus, is unsuitable to perform work that requires interaction with the public, and is too old to learn a new vocation.  
 
A November 2011 VA psychiatry note indicates that attempts to reduce medication use were not successful; the Veteran had become agitated on the reduced dose, but when the prior dosage was restored, "he returned to previous level of stability without side effects."  The assessment on examination was identical to that from August 2011.

A February 2012 VA psychiatry note indicates that the Veteran was "doing very well," and was stable on his medications without side effects.  His mood, agitation, bruxism, nightmares, and sleep were all "at baseline or slightly better."  He was cheerful.  His examination assessment was identical to that from November 2011 with the additional notation of a cheerful mood and increased GAF score of 62.  

An April 2012 VA nursing note includes a positive depression screen and an assessment that the Veteran was oriented to time, place, and person. 

The Board finds that the current 70 percent rating adequately reflects the current level of impairment from PTSD.  The Board acknowledges that, during the appellate period, his reported PTSD symptoms have indicated severe impairment, including on-going depression, impaired impulse control (unprovoked irritability with periods of violence), sleep disturbances, mild memory impairment, difficulty concentrating, social withdrawal, agitation, psychomotor symptoms, and neglect of personal appearance and hygiene, which cause occupational and social impairment with deficiencies in most areas and are consistent with the 70 percent rating assigned.  

The evidence of record clearly indicates that the Veteran's PTSD is not of such severity as to indicate total occupational and social impairment.  The types of symptoms listed as examples for a 100 percent schedular rating exemplify some degree of loss of touch with reality, which is simply not shown in this case.  On the contrary, the most recent evidence of record, clinical evaluations from the Veteran's long-time VA treating physician, indicate improved functioning, as recognized by an increase in assigned GAF scores from 55 in 2010 to 62 (indicating mild symptomatology) in February 2012 and the Veteran's own reports of stable functioning, with symptoms either remaining constant or improving.  The GAF scores assigned (40 to 62) and associated clinical summaries of symptomatology (moderately severe to mild) do not support a rating in excess of 70 percent.

The Board has considered the Veteran's wife's contentions that his symptoms were worse than reported to his treating physician.  While she is competent to report what she observes through her senses, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007), the Board notes that her letter is contemporaneous - and consistent - with the clinical evidence of record noting worsening symptomatology that improved significantly with a discontinued attempt to reduce the amount of medication the Veteran was taking to control his symptoms.  The clinical (and uncontradicted) evidence of record indicates that once the prior medication dosage was restored, the Veteran's symptoms restabilized.  Indeed, the clinical evidence indicates continued improvement, including GAF scores indicating moderate symptomatology in November 2011, improving to mild in February 2012.  Notably, even assuming, arguendo, that the wife's letter does support a finding that the Veteran's symptoms have objectively worsened, the symptoms described remain consistent with those listed under the 70 percent disability rating as examples of occupational and social impairment with deficiencies in most areas; she does not describe symptoms exemplifying some break with reality, as are associated with the total occupational and social impairment required for a 100 percent schedular rating.  

The Board has considered whether staged ratings are appropriate for any time during the appeal period, particularly during periods of medication adjustment.  However, the Veteran's symptoms were clinically assessed, at worst, as moderately severe, and there is no evidence of record that the Veteran's symptoms, while significant, were at any point consistent with a finding of total social and occupational impairment.  There is simply no evidence to support a 100 disability rating at any point during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case presents an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards and warrant referral for extraschedular consideration.  However, after reviewing the record in this case, the Board finds that the symptoms described by the Veteran and his wife, including limited social contact outside of his family, sleep disturbances, anxiety, depression, agitation, anhedonia, skipping meals, going days without showering/changing clothes, anger, irritability, mild memory impairment, and episodes of violence, fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, the Board finds that referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is rated at 70 percent for his PTSD, 10 percent for tinnitus, and 0 percent for bilateral hearing loss, for a combined rating of 70 percent; the threshold service connection requirements for a TDIU rating on a schedular basis are met.  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to TDIU, neither his non-service-connected disabilities nor advancing age may be considered.

In this case, the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disabilities.  As noted above, the evidence of record indicates that the Veteran, who has a General Education Diploma and some college coursework, retired from full-time employment due to age or eligibility, after which time he pursued part-time, seasonal employment as a baseball usher.  He denied receiving Social Security Administration disability benefits.  (See May 2011 Report of General Information.)  

The Board finds that the June 2011 VA psychiatric addendum is the most probative evidence of record with respect to the Veteran's employability.  That opinion considered the record as a whole, including the Veteran's assertions with respect to his anger and irritability, and treatment records noting mood improvement, and opined that

While Veteran believes his anger/irritability are detrimental to the safety of himself and of others, he has demonstrated clear evidence that under less inflammatory employment conditions he has been able to perform adequately for continuous and lengthy periods of time.  It is highly likely that, given the vast array of potential employment options available, Veteran could be able to secure or maintain gainful employment in an environment that would support a calm and amenable atmosphere.  Indeed, Veteran has endorsed that lack of work structure has served only to increase his symptoms of depression and anxiety.  His functional impairment of "going off on people" associated with anger and irritability issues were likely exacerbated by the nature of his last employment position and do not override the evidence of appropriate workplace behavior demonstrated for a substantial number of years prior to his position with the . . . team.  

The June 2011 VA addendum opinion ultimately concluded that "the Veteran's service-connected disabilities do not render him unable to secure and maintain substantially gainful employment."  

The Board acknowledges the Veteran's and his Wife's lay statements regarding his employability.  Although he and his wife assert that he was unable to continue working for the baseball team (or in any employment) due to his potential for violence, those assertions are contradicted by the team's correspondence (indicating that employment terminated due to the end of the season) and the Veteran's statements to the February 2011 VA psychiatric examiner that his aggression was considered an asset in his employment as an usher, as well as the medical evidence of record that, as noted above, indicates an improvement in mood since he has stopped working as a baseball usher.  

Additionally, while the Veteran and his wife are competent to report symptoms they observe, 38 C.F.R. § 3.159, their assertions as to on-going memory and focus impairments are contradicted by the clinical evidence.  Reports from the Veteran's treating physiatrist consistently note that his memory and concentration are unimpaired.  On February 2011 VA examination, the Veteran reported diminished ability to concentrate and the examiner noted mild impairment to recent/immediate memory.  However, there is no indication that such diminished ability or impairment rendered the Veteran unemployable.  (And the February 2011 findings were considered by the author of the June 2011 addendum.)  Furthermore, during a general examination the following month, the Veteran denied any memory problems or confusion.  Thus, the Board finds that the lay assertions are not supported by competent medical evidence and were made in connection with his claim for compensation, which the Board finds to be self-serving.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In sum, the most probative evidence of record shows that the Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment.  While the Veteran clearly has service-connected disabilities which cause occupational impairment, such is reflected by his combined 70 percent rating.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.


ORDER

New and material evidence has been received to reopen the claim of service connection for left knee disability; to this extent, the appeal is granted.

Entitlement to service connection for left knee disability is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


